Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14, 16-18 ,23-26 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2022/0150908).
Regarding claim 1, Ji discloses a method of wireless communication performed by a first user equipment (UE) (fig. 3, UE2), comprising: receiving a communication from a second UE (UE1; step 301); and transmitting, to the second UE, sidelink hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback using a sidelink component carrier (step 302; para. 92) based at least in part on the communication received from the second UE (paras. 65 and 74; fig. 4, scheduling parameter), wherein the sidelink component carrier is associated with conveying the sidelink HARQ-ACK feedback when sidelink carrier aggregation is configured for a group of UEs that includes the first UE and the second UE (paras. 121, 132 and 165; note: group of two or more UEs including the first and second UE, where use of carrier aggregation is for transmitting and receiving feedback on component carriers).  
Regarding claim 2, Ji discloses the method of claim 1, wherein the sidelink component carrier is associated with a sidelink resource pool used to convey the sidelink HARQ-ACK feedback (para. 163; note: time-frequency resource information, where the time-frequency resources are a pool).  
Regarding claim 3, Ji discloses the method of claim 1, wherein a group of sidelink component carriers that includes the sidelink component carrier are preconfigured for the group of UEs (paras. 121, 132 and 165; note: preconfigured as related to PSFCH transmissions), wherein the group of sidelink component carriers are associated with a same sidelink feedback channel configuration, a different sidelink feedback channel configuration, or no sidelink feedback channel configuration (paras. 133, 138-139, 151 and 152; note: same or different feedback configuration (or CC monitoring) among UEs; para. 35, third and fourth sentences; note: multicast ACK/NACK feedback mode).  
Regarding claim 4, Ji discloses the method of claim 1, wherein the sidelink component carrier is included in a subset of sidelink component carriers, wherein the subset is a portion of a plurality of sidelink component carriers (figs. 4-6; paras. 133 and 138; note: various CCs used for different or same UEs).  
Regarding claim 5, Ji discloses the method of claim 1, further comprising: receiving an indication of the sidelink component carrier associated with conveying the sidelink HARQ-ACK feedback, wherein the sidelink component carrier is associated with a sidelink feedback channel configuration (figs. 4-5, scheduling parameter; paras. 51, 59, 65-68, 74, 129-130 and 136-137; note: SCI indicates CCs for data transmission and feedback).  
Regarding claim 6, Ji discloses the method of claim 5, wherein the indication is received from a base station (para. 34, last sentence; note: base station scheduling mode; para. 51, last sentence; note: second scheduling information; para. 59; note: control node or base station; paras. 65-66). 
Regarding claim 9, Ji discloses the method of claim 5, wherein the sidelink component carrier associated with the indication is selected from a group of sidelink component carriers that are configured to potentially carry the sidelink HARQ-ACK feedback (figs. 4-6; paras. 136 and 137-138; note: different CCs for feedback from different UEs).  
Regarding claim 10, Ji discloses the method of claim 1, wherein the sidelink component carrier used to convey the sidelink HARQ-ACK feedback to the second UE is specific to a sidelink connection between the first UE and the second UE (figs. 4-6; paras. 35, 87, 121 and 138-139; note: connection for multicast, and CC(s) for multicast data and feedback.  
Regarding claim 11, Ji discloses the method of claim 1, wherein the sidelink component carrier used to convey the sidelink HARQ-ACK feedback is associated with a sidelink feedback channel configuration (paras. 65, 74-75 and 77; note: scheduling information indicating a PSFCH configuration).  
Regarding claim 12, Ji discloses the method of claim 1, wherein the sidelink component carrier is selected from a group of sidelink component carriers associated with a sidelink feedback channel configuration figs. 4-6; paras. 65, 77, 136-138 and 162-166; note: different CCs for PSFCH feedback from different UEs).  
Regarding claim 14, Ji discloses the method of claim 1, wherein the sidelink component carrier is associated with a smallest index in relation to other sidelink component carriers in a group of sidelink component carriers (para. 68 and 120; note: use of a carrier for sidelink data and feedback).  
Regarding claim 16, Ji discloses the method of claim 1, wherein the sidelink component carrier is selected by one or more of the first UE or the second UE (paras. 53, 55, 59 (negotiation), 65-66, 68, 72, 74, 92 and 166).  
Regarding claim 17, Ji discloses the method of claim 1, wherein the sidelink component carrier is selected based at least in part on a source identifier (ID), a destination ID, a zone ID, a cast type including unicast, groupcast or broadcast, a channel busy ratio, a transmission priority, a processing timeline of the first UE or the second UE, an application, or a service type (paras. 74, 120-121, 130-131 and 138-139; note: unicast and/or multicast data and/or feedback on various CCs; note: a cast type, application and service type).  
Regarding claim 18, Ji discloses the method of claim 1, wherein the sidelink component carrier is selected based at least in part on one or more bands or band combinations for the sidelink carrier aggregation (para. 34; note: 6 GHz band for sidelink communications).  
Regarding claim 23, Ji discloses the method of claim 1, wherein the sidelink component carrier used to convey the sidelink HARQ-ACK feedback is common among the group of UEs (para. 35, third and fourth sentences; note: multicast ACK/NACK feedback mode; paras. 124 and 131-132; note: optional NACK-only feedback mode among the UEs on the data carrier).  
Regarding claim 24, Ji discloses the method of claim 1, wherein the sidelink component carrier used to convey the sidelink HARQ-ACK feedback is different among the group of UEs (para. 35, third and fourth sentences; note: multicast ACK/NACK feedback mode; paras. 162-164 and 166; note: optional NACK-only feedback mode among the UEs on the feedback carriers).   
Regarding claim 25, Ji discloses the method of claim 1, wherein the sidelink carrier aggregation is allowed across sidelink component carriers associated with a same sidelink feedback channel configuration (paras. 65 and 77; para. 68; note: common CA configuration of carriers used for data and feedback; para. 35, third and fourth sentences; note: multicast ACK/NACK feedback mode).  
Regarding claim 26, Ji discloses the method of claim 1, wherein the sidelink carrier aggregation (paras. 59, 65 and 77; para. 68; note: CA configuration of carriers used for data and feedback) is included in a set of intra-band sidelink component carriers (para. 34; note: 6 GHz band) associated with a same sidelink feedback channel configuration para. 68; note: common CA configuration of carriers used for data and feedback; para. 35, third and fourth sentences; note: multicast ACK/NACK feedback mode).  
Regarding claim 28, these limitations are rejected on the same grounds as claim 1 above using the corresponding inverse operations of transmitting and receiving (fig 3)
Regarding claims 29-30, these limitations are rejected on the same grounds as claims 1 and 28 above, respectively. In addition, Ji discloses the first user equipment comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claims 1 and 28 above (figs. 7 and 9; paras. 216 and 218).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Khoryaev et al. (US 2018/0069664).
Regarding claims 7-8, Ji discloses the indication from a base station (para. 34, last sentence; note: base station scheduling mode; para. 51, last sentence; note: second scheduling information; para. 59; note: control node or base station; paras. 65-66) and a relay station (para. 40) but fails to disclose the method of claim 5, wherein the indication is received from a base station via a relay node, and wherein the indication is received from the second UE via a sidelink connection between the first UE and the second UE. However, Khoryaev discloses receiving forwarded signaling from a base station via a relay UE through a sidelink connection (fig. 4; para. 52). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the indication received from a base station via a relay node and the indication received from the second UE via a sidelink connection between the first UE and the second UE in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network signaling for an out-of-reach UE as is known in the art (Khoryaev, fig. 4 and para. 52; Ji, paras. 34, 40, 51 and 59, 65-66; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Xu et al. (US 9,961,704).
Ji discloses a sidelink component carrier used for data and feedback (figs. 4-5 and paras. 80 and 120) but fails to disclose the method of claim 1, wherein the sidelink component carrier corresponds to an initial sidelink component carrier used for discovery and link setup between the first UE and the second UE. However, Xu discloses a carrier used for discovery, link setup and communication (fig. 11; col. 14, line 62 through col. 15, line 39). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sidelink component carrier correspond to an initial sidelink component carrier used for discovery and link setup between the first UE and the second UE in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various communications on a single carrier (Xu, fig. 11 and col. 14, lines 62 thorough col. 15, lines 39; Ji, figs. 4-5 and paras. 80 and 120; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Ye et al. (US 2021/0385804).
Regarding claim 15, Ji discloses the method of claim 1, wherein the sidelink component carrier is selected based at least in part on a sidelink feedback channel configuration associated with a group of sidelink component carriers that includes the sidelink component carrier (paras. 65 and 77; para. 68; note: CA configuration of carriers used for data and feedback), wherein other sidelink channel configuration is provided (para. 74) but Ji fails to disclose wherein the sidelink feedback channel configuration indicates a number of resource blocks, a supported sidelink feedback channel format, and a periodicity. Ye discloses these features (paras. 109, 153 (especially third sentence) and 158-159; note: number of RBs for the PSFCH based on the PSSCH; para. 93; note: PSFCH periodicity; paras. 98, 159 and 161-162; note: PSFCH format). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sidelink feedback channel configuration indicate a number of resource blocks, a supported sidelink feedback channel format, and a periodicity in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating communication through use of parameters as is known in the art (Ye, paras. 93, 98, 109, 153, 158-159 and 161-162; Ji, para. 74; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of  Tseng et al. (US 2018/0054237).
Ji discloses UE selection of sidelink carriers (paras. 59, 65 and 77; para. 68; note: CA configuration of carriers used for data and feedback) but fails to disclose the method of claim 1, wherein the sidelink component carrier is selected based at least in part on whether the sidelink component carrier is a licensed carrier or an unlicensed carrier. However, Tseng discloses this feature (paras. 36 and 58; para. 72, third through fifth sentences; para. 80, last two  sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sidelink component carrier selected based at least in part on whether the sidelink component carrier is a licensed carrier or an unlicensed carrier in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, choosing available carriers for communication which classified as licensed or licensed as is known in the art (Tseng, paras. 36, 58, 72 and 80; Ji, paras. 59, 65, 68 and 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Tseng et al. (US 2021/0136856).
Ji discloses selecting carriers for communication (paras. 59, 65 and 77; para. 68; note: CA configuration of carriers used for data and feedback) and a frequency range (para. 34; note: 6 GHz band) but fails to disclose the method of claim 1, wherein the sidelink component carrier is selected based at least in part on whether the sidelink component carrier is associated with a first frequency range or a second frequency range. However, Tseng discloses available frequency ranges for sidelink communicating (paras. 68, 75 and 79; note: FR1 and FR2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sidelink component carrier selected based at least in part on whether the sidelink component carrier is associated with a first frequency range or a second frequency range in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, choosing available carriers for communication as is known in the art (Tseng, paras. 69, 75 and 79; Ji, paras. 59, 65, 68 and 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Balasubramanian et al. (US 2021/0314112).
Ji discloses the method of claim 1, wherein the sidelink component carrier is selected (paras. 59, 65 and 77; para. 68; note: selection and CA configuration of carriers used for data and feedback) but fails to disclose the selection is based at least in part on whether the sidelink component carrier is shared with a Uu interface communication. Balasubramanian discloses a carrier selection based on a carrier supporting Uu and SL communication or not (para. 163 and 303). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a carrier selection based at least in part on whether the sidelink component carrier is shared with a Uu interface communication in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, selecting among available carriers for communication as is known in the art (Balasubramanian, paras. 163 and 303; Ji, paras. 59, 65, 68 and 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Huang et al. (US 2020/0221467).
Ji discloses carrier selection and carrier aggregation for a sidelink connection (paras. 59, 65 and 77; para. 68; note: selection and CA configuration of carriers used for data and feedback) but fails to disclose the method of claim 1, wherein the sidelink component carrier is selected based at least in part on a capability of the first UE and the second UE with respect to a number of sidelink component carriers available for transmissions and receptions. However, Huang discloses this feature (para. 41, especially last two sentences; paras. 43 and 47, especially each last sentence; para. 48, especially penultimate sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sidelink component carrier selected based at least in part on a capability of the first UE and the second UE with respect to a number of sidelink component carriers available for transmissions and receptions in the invention of Ji. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a proper or number of component carriers for communication as is known in the art (Huang, paras. 41, 43, and 47-48; note: capability among other parameters such as a QoS requirement, service type, etc. related to a data transmission; Ji, paras. 59, 65, 68 and 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462